Citation Nr: 1402892	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-16 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for headaches, secondary to head trauma.

2.  Entitlement to an initial compensable rating for a scar of the left hand.

3.  Entitlement to an increased initial rating for a left ankle disability, currently rated as 10 percent disabling.

4.  Entitlement to a compensable initial rating for residuals of a bullet wound to the left upper arm.

5.  Entitlement to an increased initial rating for a left shoulder disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION


The Veteran had active service from August 1989 to May 1991; August 1996 to November 2003; from March 2004 to July 2005; from October 2005 to September 2007; and from April 2010 to November 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and January 2008 rating decisions of a Department of Veteran's Affairs (VA) Regional Office (RO).  

In November 2007, August 2011, and February 2012, additional STRs were associated with the claims file.  The RO issued rating decisions in January 2008 and December 2012, respectively, reconsidering all claims previously denied which were related to the newly obtained STRs.  See 38 C.F.R. § 3.156(c) (2013).  

The Veteran testified before the undersigned in a videoconference hearing from the RO in June 2013.  A transcript of the hearing has been associated with the claims file.  

The issues of (1) service connection for headaches, secondary to head trauma; (2) entitlement to an increased initial rating for a left ankle disability, currently rated as 10 percent disabling; (3) entitlement to a compensable initial rating for residuals of a bullet wound to the left upper arm; and (4) entitlement to an increased initial rating for a left shoulder disability, currently rated as 20 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The scar of the left hand has been manifested by a disability picture most nearly approximating a scar that is superficial and painful on examination.


CONCLUSION OF LAW

The criteria for the award of an initial 10 percent disability rating for the scar of the left hand have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.118, Diagnostic Code 7819 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the RO provided notice letters to the Veteran in March 2006 that provided the required notice for the underlying claim of entitlement to service connection.  Because service connection was granted, additional notice is not required as to the downstream issue involving entitlement to a higher initial evaluation.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the RO has associated the Veteran's service treatment records, including those dated during the period of appellate review, and VA treatment records with the claims file.  Furthermore, a hearing was held in April 2013, at which the undersigned explained to the Veteran the issue on appeal, as well as the elements required to substantiate the claim.  The undersigned also participated in the discussion, asking additional questions necessary to illuminate the matter on appeal as related to the elements needed to establish the claim.  The record does not indicate that additional relevant records exist that have not been obtained. 

Also, the Veteran was afforded VA examinations, most recently in October 2012, to evaluate the severity of his symptoms.  The Board finds that the VA examinations are adequate to decide the appeal because they describe the symptoms of the left wrist scar in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since the October 2012 evaluation.  See 38 C.F.R. §§ 3.326, 3.327.  The Board accordingly finds no reason to remand for an additional examination.    

Accordingly, the duty to assist has been satisfied.  In summary, no further notice or assistance to the Veteran is required for a fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

The Veteran seeks an initial compensable disability rating for the scar of the left hand.  Service connection has been in effect for this disability since November 2003.  The period of appellate review, therefore, begins at that time.  
A.  Basic Rating Law

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  Id. § 4.3.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  The Veteran's entire history is to be considered when making a disability determination. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).



B.  Diagnostic Criteria

The Veteran's scar has been rated as noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 throughout the entire period of appellate review.  The diagnostic criteria are as follows:

7804 Scars, superficial, painful on examination
10
Note (1): A superficial scar is one not associated with underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.


(As of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008, or if a veteran requests review under the amended diagnostic criteria.  See 38 C.F.R. § 4.118 (2011); 73 Fed. Reg. 54708 (Sept. 23. 2008).  As the Veteran's claim was received prior to October 23, 2008, and he has not requested review under the revised diagnostic criteria, these revisions do not apply to the present case.  Rather, the Veteran's claim will be considered solely under the criteria effective as of the date of the claim.)

C.  Discussion

An initial 10 percent disability evaluation under DC 7804 is warranted in this case.  

The Veteran testified at his Board hearing that he cannot wear a watch because the friction irritates the scar and "just like gives it a rash."  Board Hr'g Tr. 3-4.  Also, it will change colors, particularly when the weather is cold.  Board Hr'g Tr. 4.  It also itches.  Board Hr'g Tr. 5.  Later during the hearing, he clarified that the scar is "not like a lot of painful, but lately though it's been really bothering [him]."  Board Hr'g Tr. 29.  

A VA medical examination conducted in connection with his claim in November 2007 likewise shows intermittent complaints of painful scar.  

As the Veteran has reported experiencing a tender and painful scar, and such was observed on examination in November 2007, an initial 10 percent rating for a painful scar is warranted.  

A rating higher than 10 percent is not warranted on any other basis.  First, the highest rating assignable under DC 7804 is 10 percent.  Moreover, the scar is not deep, nor does it cause limited motion, as required under DC 7801; additionally, it does not cover an or areas of 144 square inches (929 sq. cm.) or greater, as required under DC 7802; and it is not unstable, as required under DC 7803.  See 38 C.F.R. § 4.118.  The October 2012 VA examination, which is representative of the prior examinations, affirmatively shows the absence of such symptomatology.  Although the Veteran maintains that he has limited motion and numbness in his hand, the October 2012 VA examination, as with the prior examinations, makes clear that this symptomatology is a manifestation of separately service-connected disabilities in the left hand.  Thus, those symptoms may not serve as a basis to assign a higher rating for the scar.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Moreover, although the November 2007 VA examiner noted "disfigurement" in connection with this scar, a compensable rating is not warranted on the basis of disfigurement alone, because the scar is not on the head, face, or neck.  See 38 C.F.R. § 4.118, DC 7800.  

In summary, by resolving all reasonable doubt in the Veteran's favor, an initial 10 percent schedular rating, but not higher, is assignable for the scar on the left wrist.  Staged ratings are not warranted here, as the criteria for a 10 percent rating, but not higher, have been satisfied throughout the period of appellate review.  

Referral for extraschedular consideration is also not warranted.  See 38 C.F.R. § 3.321(b).  At his Board hearing, the Veteran complained of symptoms such as itching and getting a rash at the site of the scar.  See Board Hr'g Tr. 4-5.  He also indicated that the scar prevents him from wearing a watch, gloves with elastic, or any shirt with tight sleeves.  See Board Hr'g Tr. 4-5.  Such symptoms and residuals are not expressly contemplated by the schedular criteria of 38 C.F.R. § 4.118, DC 7804.  The Veteran testified that he worked in an office.  Board Hr'g Tr. 8.  He did not indicate, nor does the Board find a reasonable basis to infer, that this disability picture has caused any interference with his employment above the "considerable loss of working time" already compensated by the schedular rating assigned.  See 38 C.F.R. §§ 3.321, 4.1.  Consequently, even if his disability picture may be considered exceptional or unusual, which the Board does not conclude, referral for extraschedular consideration is not warranted.  


ORDER

An initial 10 percent schedular disability rating, but not higher, for a scar of the left hand is granted.  


REMAND

A.  Service Connection for Headaches

The Veteran's claim of entitlement to service connection for headaches must be remanded for a new VA examination.  Most importantly, the service treatment records (STRs) now associated with the claims file confirm the Veteran's contentions that he had several head injuries during service, including exposure to improvised explosive device (IED) explosions.  The STRs also show that he underwent a CT scan of the head in January 2003 due to an indication of migraines.  Also of note, the STRs repeatedly refer to a childhood head injury.  More recently, he testified at his June 2013 Board hearing that he has constant headaches, which he feels is a worsening from his most recent period of active duty service, which ended in November 2011.  Although the Veteran has previously undergone a VA examination in January 2009, a new VA examination is necessary to address the complex medical questions raised by the newly associated STRs.  


B.  Increased Ratings

The Veteran is also seeking higher ratings for a left ankle disability, residuals of a bullet wound to the left upper arm, and a left shoulder disability.  A new VA examination is necessary to further evaluate the complex disability picture associated with these conditions, including which symptoms are associated with which disabilities.  See 38 C.F.R. §§ 3.326, 3.327.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records not already associated with the claims file.  This must include all diagnostic reports referred to in those medical records.  

Treatment records from VA should be added to the claims file on an ongoing basis until the case is recertified to the Board.  

2.  All attempts to fulfill the initial development specified in paragraph 1 above must be documented in the claims file.  

If, after making all reasonable attempts as are necessary to obtain these records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claims, including, but not limited to, notice that VA will decide the claims based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is nonetheless allowed to provide such records himself, notwithstanding VA's inability to obtain the records.

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a traumatic brain injury (TBI) examination with a qualified examiner.  

The examiner is asked to review the entire record, including all service treatment records associated with the claims file since the prior VA examination (in January 2009).  Based on this review, the examiner is asked to address each of the following questions (a) to (e).  

(a) Does the Veteran have a current headache disorder?  The examiner is asked to take into consideration a January 2003 CT scan completed during service for an indication of migraines, plus the January 2009 assessment of tension headaches.  If the Veteran does not now have, but previously had, a headache condition, when did that condition resolve?

(b) Was a headache disorder established as chronic during any period of the Veteran's active duty service?  If not, is it at least as likely as not (i.e., is it at least equally probable) that a current headache disorder had its onset directly during the Veteran's service, became manifest within a one-year period following discharge from service, or is otherwise causally related to any event or circumstance of the Veteran's active service?  

In answer question (b), the examiner's attention is directed to the documented injuries involving lacerations to the head when hit by a rifle; falling nearly 20 feet; and being exposed to improvised explosive device explosions.  

(c)  Did a headache disorder preexist any of the Veteran's periods of active service, which occurred from (1) August 1989 to May 1991; (2) August 1996 to November 2003; (3) March 2004 to July 2005; (4) October 
2005 to September 2007; and April 2010 to November 2011?  In responding to this question, please address service treatment records indicating a head injury during the Veteran's childhood.  

(d) If preexisting any period(s) of service, did the headache condition worsen (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease?  In responding to this question, please address the Veteran's contentions that his headaches have gotten worse since his most recent period of active duty service from April 2010 to November 2011.  

How certain are you in your answers to questions (b) and (c)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

(e) Is it at least as likely as not (i.e., at least equally probable) that a current headache disorder is proximately due to, the result of, or caused by a service-connected disability?

(f) Is it at least as likely as not (i.e., at least equally probable) that a current headache disorder has been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies), such as such as PTSD and depressive disorder?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (e), please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo appropriate VA examinations to evaluate the severity of his left ankle, left arm, and left shoulder disabilities.

The examiner(s) should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's (a) left ankle condition, (b) residuals of a bullet wound to the left upper arm; and (c) left shoulder disability.  

In doing so, the examiner is asked to the extent possible to identify which symptoms are associated with those disabilities and distinguish which symptoms are associated with other medical conditions.  For example, if neurological signs are demonstrated, the examiner should address whether they are associated with the service-connected conditions, or conditions for which service connection has not been awarded.

5.  After completing all requested action, plus any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims with consideration of all pertinent evidence and legal authority, including all relevant theories of entitlement and potentially applicable diagnostic codes.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


